Citation Nr: 0204764	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  97-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral chondromalacia 
patellae.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The claims folder was subsequently 
transferred to the RO in No. Little Rock, Arkansas.

The Board issued its original decision on this appeal in 
February 1998, finding no new and material evidence to reopen 
the veteran's claim.  The veteran appealed that denial to the 
U.S. Court of Veterans Appeals (now known as the U.S. Court 
of Appeals for Veterans Claims) (Court).  In a February 1999 
Order, the Court vacated the Board decision and remanded the 
matter for consideration of the claim pursuant to a new 
judicial ruling.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change). 

The Board again found no new and material evidence to reopen 
the veteran's claim in an April 2000 decision that denied the 
appeal.  The veteran again appealed that denial to the Court.  
By Order dated in April 2000, the Court vacated the Board 
decision and remanded the matter for adjudication under new 
legislation, discussed in more detail below.  In a February 
2002 letter, the Board advised the veteran that he had 
additional time in which to provide supplemental evidence or 
argument.  The veteran's March 2002 response indicated that 
he had nothing to add.  The case is now again before the 
Board for appellate consideration.  

The Board notes that the veteran requested a personal hearing 
in April 1997.  The claims folder reveals that he failed to 
report for the hearing scheduled in October 1997.  


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO severed service 
connection for bilateral chondromalacia patellae as proposed 
in a January 1978 rating action.  The RO notified the veteran 
of the decision but he did not initiate an appeal.  

2.  Evidence received since the April 1978 rating decision is 
either cumulative of evidence previously of record or does 
not bear directly and substantially on the matter under 
consideration.  


CONCLUSIONS OF LAW

1.  The April 1978 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  No new and material evidence has been received since the 
April 1978 rating decision to reopen the claim for service 
connection for bilateral chondromalacia patellae.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  Review of the claims 
folder reveals that the veteran has received notice of the 
applicable laws and regulations, as well as the evidence 
needed to substantiate his claim, by way of the January 1997 
rating decision and March 1997 statement of the case.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  As the 
veteran's claim was filed in August 1996, the amended 
regulations do not apply.  In any event, the claims folder 
contains all evidence that the veteran identified as 
supporting his claim.  There is no indication that there are 
VA medical records outstanding.  The veteran has not 
authorized VA to obtain any other private records.  

Finally, the veteran has had the opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The RO initially established service connection for bilateral 
chondromalacia patellae in a May 1975 rating action.  
However, in January 1978, it issued a rating decision 
advising the veteran that it proposed to sever service 
connection for the disability.  Severance was accomplished in 
an April 1978 rating action.  The RO notified the veteran of 
its decision, but he failed to initiate an appeal.  
Therefore, the RO's decision of April 1978 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge, supra.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

In the April 1978 rating decision, the RO severed service 
connection for bilateral chondromalacia patellae based on its 
determination that the prior establishment of service 
connection was clearly and unmistakably erroneous, noting 
that the disability was traumatic and/or developmental in 
nature but that the veteran's case showed no evidence of 
trauma.  At that time, the evidence of record consists of 
service medical records, statements dated in December 1974 
and June 1976, VA medical records dated from November 1974 to 
September 1977, a March 1976 statement from L. Mancuso, D.O., 
reports of VA examinations in October 1975, July 1976, and 
November 1977, and the transcript of the veteran's personal 
hearing held in April 1978.    

Evidence received since the April 1978 rating decision 
consists of records dated from July 1995 to September 1996 
from the Texas Department of Criminal Justice and written 
statements from the veteran dated from September 1991 to 
April 1997.  

Upon review of this evidence, the Board finds that there is 
no basis for reopening the veteran's claim.  The veteran's 
statements of September 1991, June 1992, and April 1997 
essentially allege that his knee disorder was incurred in 
service and that there was no evidence showing pre-existing 
disorder.  These statements generally duplicate his April 
1978 personal hearing testimony, in which he denied any pre-
service knee problems and described in-service knee symptoms.  
Therefore, this evidence is not new and material.  

In his August 1996, October 1996, and January 1997 
statements, the veteran describes current knee 
symptomatology, including pain and swelling, as well as the 
use of medication and knee braces.  In his February 1997 
statement, he relates current symptoms he associates with the 
chondromalacia patellae.  Similarly, the records from the 
Texas Department of Criminal Justice show recent findings as 
to knee complaints and pathology.  Such information does not 
bear directly and substantially on the matter for 
consideration, i.e., whether the evidence establishes the 
incurrence of a knee disorder in service.  This evidence is 
therefore also not new and material.  

The Board acknowledges that August 1996 notes reflect history 
reported, by the veteran, of falling on the knees in the 
infantry in the 1970s.  However, this allegation, by itself, 
is cumulative of evidence previously of record.  The veteran 
described falling on his knees in service during the April 
1978 hearing.  As potential medical evidence relating a knee 
disorder to service, it is emphasized that the progress notes 
reflect no such opinion from the physician.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (medical history provided by a 
veteran and recorded by a physician without additional 
enhancement or analysis is not competent medical evidence).  
Thus, the Board finds that none of the evidence received 
since the April 1978 rating action is new and material within 
the meaning of VA regulation.  38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened.  38 U.S.C.A. § 5108.  

It is noted that, in his December 1991 and April 1997 
statements, the veteran essentially argues that VA is 
required to afford him a medical examination before it may 
make a proper determination on his claim.  Prior to the 
enactment of the VCAA, discussed above, VA generally had no 
duty to assist a claimant, to include providing an 
examination, unless a previously adjudicated claim was 
reopened upon receipt of new and material evidence.  See 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (VA's duty to assist a veteran in 
developing facts pertinent to his claim is not triggered 
until and unless the veteran submits a well grounded claim); 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (quality of 
evidence required to "well ground" a claim is nearly the 
same as the quality of evidence required to reopen a claim).  
Cf. Counts v. Brown, 6 Vet. App. 473 (1994) (duty to assist 
may be triggered although veteran has not produced new and 
material evidence if statements indicate pertinent records 
may exist); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Even under the VCAA, which is generally more favorable to a 
claimant, the duty to assist is limited where the issue on 
appeal is whether there is new and material evidence to 
reopen a claim.  See 66 Fed. Reg. at 45,631 (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)(iii)) (the provisions 
concerning securing a medical examination or opinion apply to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  See generally 
38 U.S.C.A. 
§ 5103A(f) (the VCAA may not be construed to require VA to 
reopen a claim that had been disallowed except when there is 
new and material evidence).  Again, the Board notes that the 
relevant provision of the amended regulation is not 
applicable to the current claim.  66 Fed. Reg. at 45,620.  As 
the Board finds that there is no new and material evidence to 
reopen, there is similarly no corresponding duty to secure a 
medical examination.     


ORDER

As no new and material evidence has been received, the claim 
for service connection for bilateral chondromalacia patellae 
is not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

